Opinion by
Rao, J.
In accordance with stipulation of counsel that certain items of the merchandise are similar in all material respects to the gloves which were the subject of United States v. Julius Kayser & Co. (33 C. C. P. A. 179, C. A. D. 333), the claim at 50 percent under paragraph 915, plus the additional duty under paragraph 924, was sustained. Other items of the merchandise, stipulated to be similar to the knit fabric passed upon in Abstract 51342, were held dutiable at 35 percent under paragraph 914, plus the additional duty under said paragraph 924.